Citation Nr: 1504480	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-24 150A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility of child for death pension benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to December 1945.  The Veteran died in January 2009.  The appellant and [redacted] are children of the Veteran. The appellant, [redacted]'s guardian, appeals on her behalf.  [redacted] has been determined to be a helpless child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appellant testified at a videoconference hearing before the undersigned Veterans' Law Judge in June 2014.  A transcript of the hearing is of record.  

The issue of entitlement to accrued benefits was raised during the June 2014 hearing.  As the Board does not have jurisdiction over this issue, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.



REMAND

The appellant appeals the denial of child eligibility death pension benefits for [redacted].  She has been denied benefits because it was determined that her income exceeded the limit.  The appellant has indicated, however, that her income was inaccurately reported.  To properly adjudicate the claim on appeal, the Board finds that a remand is warranted to allow the appellant the opportunity to verify her income and expenses.  It is noted that as [redacted] apparently lives with the appellant, the appellant's income is used to determine eligibility to pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant with the appropriate VA forms to declare her income and expenses in connection with this claim.  The AOJ should ask the appellant to verify her countable income and possible exclusions from income for each twelve-month period from 2009 to the present by submitting Improved Pension Eligibility Verification Reports, Medical Expense Reports, or any other appropriate form, for each twelve-month period.  The appellant should be asked to provide copies of any receipts, canceled checks, or other evidence that could establish that such expenses were paid.  Any income, and there source thereof that [redacted] has should also be detailed.

2.  When the above development has been completed, the AOJ should readjudicate the claim.  If the claim is denied, the AOJ should provide the appellant and her representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




